Plaintiff appeals from the order of the court below refusing to take off a nonsuit. Appellant was struck by defendants' automobile while crossing Lancaster Avenue where it intersects with Fortieth Street and Haverford Avenue, in the City of Philadelphia. The trial judge entered a compulsory nonsuit because plaintiff's evidence was insufficient to prove negligence on the part of defendants' agent operating the car, and, after reading and considering the evidence presented in the record, we see no error in that conclusion.
The order is affirmed.